Motion for leave to reargue granted, and, upon such reargument, the order of this court, entered on October 18,1962, is modified so as to provide that the appeal be heard upon the original record and upon typewritten appellant’s points, on condition that the appellant serves one copy of the typewritten appellant’s points upon the Corporation Counsel of the City of New York, and files six typewritten copies of appellant’s points, together with the original record with this court. The provision contained in the order of this court, entered on October 18, 1962, requiring appellant to perfect the appeal for the November 1962 Term of this court is eliminated. Concur — Botein, P. J., Breitel, Valente, McNally and Eager, JJ.